Citation Nr: 0301976	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for drug and alcohol 
dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for PTSD and found that new and material evidence 
had not been submitted to reopen a service connection claim 
for drug and alcohol abuse.

His May 2002 substantive appeal reflects that the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  In June 2002 correspondence, he withdrew 
his request for a hearing.  See 38 C.F.R. § 20.704(e) (2002).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.  

2.  No competent medical evidence contains a diagnosis of 
PTSD.

3.  The veteran was notified in May 1982 of the RO's May 1982 
rating decision which found that, as in accordance with the 
law, the veteran's drug and alcohol dependence was due to his 
own willful misconduct.  The veteran initiated no appeal.

4.  Evidence submitted since May 1982 is redundant and does 
not bear directly and substantially upon the specific matter 
under consideration.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2002).
 
2.  The RO's May 1982 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 3.104, 19.118, 19.153 
(regulations in effect from July 1, 1981, through June 30, 
1982).

3.  Evidence received subsequent to the RO's May 1982 rating 
decision does not serve to reopen the veteran's claim of 
entitlement to service connection for drug and alcohol 
dependence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was reminded by letter 
in November 2000 that service connection for drug and alcohol 
dependence had previously been denied, that new and material 
evidence was necessary to reopen his claim, and that the 
evidence needed to bear directly and substantially on the 
reasons for the prior denial.  He was informed of the laws 
and regulations pertinent to new and material evidence, 
finality of decisions, and the principles of service 
connection in the April 2002 Statement of the Case (SOC).

The April 2002 (SOC) notified him that VA would try to help 
him by getting such things as medical records, employment 
records, or records from government agencies but that he had 
to give sufficient information about the records so that a 
request could be made.  He was also informed that it was his 
responsibility to make sure that the records were received 
and that no assistance would be given if no reasonable 
possibility existed that such assistance would aid in 
substantiating his claim.  The veteran was asked to submit 
medical evidence that showed a diagnosis of PTSD by letter in 
May 2001.  The Board finds that VA's duty to notify him of 
the evidence necessary to substantiate his claim has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  In the instant case, the veteran's 
service medical records, Social Security Administration (SSA) 
records, and private medical records have been obtained and 
associated with his claims folder.  The Board notes that the 
veteran has not been afforded a VA examination vis-à-vis 
either claim.  In accordance with VA's duty to assist, a VA 
examination is not required in relation to a claim to reopen 
based on new and material evidence.  See 38 C.F.R. § 3.159(c) 
(2002).  Additionally, the evidence of record clearly reveals 
the veteran had received psychiatric treatment for conditions 
other than PTSD.  As such, a VA examination is not warranted 
in relation to the veteran's service connection claim.  See 
38 C.F.R. § 3.159 (c)(4)(i) (2002).  The Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); 38 C.F.R. 
§ 3.159(d) (2002); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

II.  Service Connection

In the instant case, the veteran contends that he is entitled 
to service connection for PTSD.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his contention.  As such, his claim must fail.



Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for PTSD  requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).

The veteran contends that he has PTSD, which he alleges stems 
from the death of his girlfriend while he was away at boot 
camp.  While the veteran has alleged that he has PTSD, the 
evidence does not demonstrate that he has the requisite 
medical training or expertise that would render his opinion 
competent in this matter.  As a layman, he is not qualified 
to render opinions as to medical diagnoses, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In 
contrast to the veteran's unsupported contentions, the 
medical evidence of record reflects psychiatric treatment for 
schizophrenia, a personality disorder, and drug and alcohol 
dependence.  As the evidence does not reveal a diagnosis of 
PTSD, the Board finds that the preponderance of the evidence 
is against the veteran's service connection claim.  See 
38 C.F.R. § 3.304(f) (2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  As the preponderance of the evidence is 
against his service connection claim, the benefit-of-the-
doubt rule is not for application.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).

III.  New and Material Evidence

The veteran contends that he is entitled to service 
connection for drug and alcohol dependence, asserting that he 
was first introduced to drugs while on active duty.  Service 
connection may be granted for a disability resulting from a 
disease or an injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection cannot be granted for 
substance abuse pursuant to the provisions that prohibit 
service connection for willful misconduct, which includes the 
abuse of drugs and alcohol.  38 C.F.R. § 3.301(b)(c) (2002).

 Service connection for drug and alcohol abuse was initially 
denied by the RO in a May 1982 rating decision.  The veteran 
was notified that drug and alcohol abuse was due to his own 
willful misconduct and that service connection was therefore 
denied.  The veteran did not file a notice of disagreement 
within one year of the rating decision, and, as such, the 
RO's May1982 determination became final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 3.104, 19.118, 19.153 (regulations in 
effect from July 1, 1981, through June 30, 1982).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's May 1982 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the May 1982 rating decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  At this point, it is not 
the function of the Board to begin to weigh all the evidence 
to ascertain whether it preponderates for or against 
entitlement to service connection or whether it is in 
relative equipoise on that question.  Id.  Rather, the Board 
must simply determine whether any of the evidence obtained 
since the final prior denial meets the definition of that 
which is new and material.  If any evidence is new and 
material, the claim is reopened, and the underlying claim for 
service connection may be addressed with consideration given 
to all the evidence of record.  

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2002).  Due to the effective date of 
the amended regulation, the new standard is not applicable to 
the veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the May 1982 rating 
decision included the veteran's service medical records.  His 
service medical records reflect multiple drug usage, 
including hallucinogens, cocaine, and alcohol.

Also of record was 1981 private treatment records.  The 1981 
records contain a diagnosis of drug and alcohol abuse, 
continuous, and reflect that he abused drugs while on active 
duty.

The current claim for benefits was initiated in September 
2000.  Additional evidence, which has been received since the 
time of the May 1982 rating decision that had previously been 
considered, includes duplicate copies of the 1981 private 
treatment  records.  As these are exact copies of evidence 
that was already of record at the time of the RO's May 1982 
determination, the Board concludes that these records are not 
new and do not service to reopen the veteran's service 
connection claim for drug and alcohol dependence.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996).

Evidence submitted that had not previously been considered 
includes the veteran's SSA records, which includes an August 
1986 private medical records that reflects that the veteran 
had an acute breakdown in 1981 secondary to drug and alcohol 
abuse, and contains a diagnosis of chronic alcoholism.  A 
January 1983 closing summary reflects drug and alcohol usage 
and contains a diagnosis of continuous drug and alcohol 
abuse.  An alcohol and drug questionnaire received by SSA 
from the veteran reflects that he indicated drug and alcohol 
abuse and that he received treatment for drug and alcohol 
abuse while on active duty.  A November 1991 SSA consultation 
request and reply form reflects ongoing substance abuse.

His May 2002 substantive appeal reflects that the veteran 
indicated he was introduced to new drugs while on active 
duty.  July 2002 correspondence from the veteran indicates 
that he had been drug free for four years.

The evidence just detailed reveals that the veteran abused 
drugs and alcohol for many years, including while on active 
duty.  The evidence also contains diagnoses of drug and 
alcohol abuse.  The evidence of record at the time of the 
RO's May 1982 rating decision included evidence that the 
veteran abused drugs and alcohol while on active duty and 
evidence that reflected a diagnosis of drug and alcohol 
abuse.  Accordingly, the evidence is redundant and merely 
repetitive of evidence already of record.  Therefore, the 
Board finds that the evidence submitted since the RO's May 
1982 rating decision is not new.  See 38 C.F.R. § 3.156(a) 
(2001); Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
Additionally, the evidence of record does not purport to 
establish that the veteran's use of drugs an alcohol while on 
active duty was not due to his own willful misconduct.  As 
such, the Board finds that the evidence submitted since the 
RO's May 1982 rating decision is also not material as it does 
not bear directly or substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a) (2001); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In brief, the Board finds that the evidence received 
subsequent to May 1982 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for drug and alcohol dependence.  38 C.F.R. § 3.156 (2001).  
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 
(West Supp. 2002).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.

New and material evidence has not been submitted to reopen a 
claim of service connection for alcohol and drug dependence.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

